Citation Nr: 0630010	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he injured his back during service 
on several occasions, including a paratroop jump during 
training while assigned to the 11th Airborne, after which, he 
contends he was hospitalized at Fort Campbell, Kentucky.  The 
veteran also asserts that he injured his back while serving 
as a combat engineer.  He worked with heavy construction 
during that time.  Service medical records are unavailable 
and presumed destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  

In cases such as this one, where the veteran's service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation for VA to assist 
the veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  On remand, the RO 
should request the veteran's entire service personnel file to 
verify dates and units of duty assignment.  Additionally, the 
RO should request morning reports and sick reports from the 
11th Airborne Division for the dates that the veteran asserts 
that he was assigned to that unit, as well as any other units 
that the veteran indicates may have a record of his back 
injuries.

The veteran has indicated that he sustained injuries to his 
back during service and he has provided competent evidence 
that he has a current back disability.  His own statements, 
as well as statements from other laypersons, indicate that 
his current back disability may be associated with his 
service.  The record lacks competent medical evidence of a 
nexus between his current back disability and his service.  
For these reasons, the Board requires a medical examination 
and opinion because there is insufficient evidence of record 
to make a decision on the veteran's claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson No. 04-0185 (U.S. Vet. 
App. June 5, 2006) (as amended Aug. 7, 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide the 
dates and units to which he was assigned 
during the time(s) when he injured his 
back and when he was received any medical 
care for his back or reported a back 
injury during service.  

2.  Contact National Personnel Records 
Center and request the veteran's entire 
201 service personnel file.

3.  With information from the veteran, and 
any information from his personnel file, 
the RO should contact the service 
department and obtain morning reports for 
the time period and unit assigned when he 
sustained back injuries and determine 
whether those records corroborate the 
veteran's assertions.  This request should 
specifically include any records of or 
indication that the veteran was treated at 
the Fort Campbell, Kentucky hospital or 
suffered injuries during any time he was 
assigned to the 11th Airborne Division.  A 
negative response must be provided if 
records are not available.

4.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed. 

Based upon the examination results, an 
interview with the veteran, and a review 
of the claims folder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
current back disorder had its onset during 
active service or is related to any in-
service disease or injury.  In the event 
that no service information documents an 
injury to the veteran's back, for the 
purposes of a nexus opinion only the 
examiner is asked provide the opinion 
described above based upon a history 
provided by the veteran and post service 
evidence.  

The examiner should provide a rationale 
for all opinions rendered.

5.  Readjudicate the veteran's claim, to 
include the applicability of 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006), and if the benefits 
sought on appeal remain denied, provide 
him and his representative with a 
Supplemental Statement of the Case (SSOC). 
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


